Citation Nr: 1628767	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION


The Veteran had active service from April 1976 to April 1980.  He had additional duty in the Navy Reserve from October 1988 to January 2000.  
 
This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California.  

In March 2013, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

This case was remanded for further development in December 2014.


FINDING OF FACT

Multiple sclerosis is as likely as not first manifested during a period of active duty for training (ACDUTRA).  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor multiple sclerosis is due to a period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110,5103 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for multiple sclerosis.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) ; Mercado-Martinez, 11 Vet. App. at 419 . 

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. § 3.309 for the appellant's periods of ACDUTRA and INACDUTRA is not appropriate.

After weighing the evidence, however, the Board finds in favor of the Veteran's claim for service connection.  To that end, the Veteran has been diagnosed with multiple sclerosis.  Although he was diagnosed with multiple sclerosis in 2003, he claims that he first started to notice neurological difficulties in 1998 while in the Navy Reserve.  He contends that he started having weakness in his legs in 1997/1998 and that in 1998/1999 he was unable to perform his physical fitness test that was required in the Reserve.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Board finds the Veteran's statements regarding the onset of his neurological problems to be credible. 

There is no evidence of any pertinent finding of numbness during civilian life, but rather a history that the symptoms first manifested during the ADCUTRA, when doing the physical training.  There is no evidence to contradict this history.

The Board is mindful that in a May 2015 examination report, the VA examiner opined that it was less likely as not that the Veteran's multiple sclerosis had an onset during any period of service or active duty for training.  The VA examiner reasoned that review of available medical records does not indicate or show symptoms related to multiple sclerosis that started during active service or started during a period of service.  He also noted that there is no established medical evidence or pathophysiology that shows vaccines causes multiple sclerosis.  

While the VA examiner opined that the Veteran's disability did not have an in service onset, it is noted that in rendering his opinion the VA examiner did not address the lay statements of record.  It is also noted that some personnel records relating to the Veteran's Reserve service were added to the claims file after the opinion was obtained.  

Here, the Board has been presented with conflicting evidence regarding the etiology of the Veteran's multiple sclerosis.  The Board notes, however, that the Veteran has four years of active duty service and 12 years of Navy Reserve duty.  His statements in conjunction with the personnel records showing that he was on active duty for training around the time his symptoms manifested place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for multiple sclerosis is granted. 



ORDER

Entitlement to service connection for multiple sclerosis is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


